Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119(e) with reference to Application Number:  61/828468 filed on 05/29/2013.

Information Disclosure Statement
The Information Disclosure Statement(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24, and additionally recited claims, of U.S. Patent No. 10350325. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 24 in ‘325 anticipates all the features of claim 1 in the instant application.
Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 22, and additionally recited claims of copending Application No. 14/893419 in view of Wciorka (US 20090270825). Claims 1 and 22 anticipate most of the features of claim 1 in the instant application. Claim 2 additional recites that the adhesive composition is used for core stabilization. Wciorka discloses a thermoplastic adhesive for core stabilization in which the absorbent core comprising the adhesive is substantially cellulose free (Fig. 7, [0050]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the core stabilization in ‘419 with a substantially cellulose free core for the benefit of a well-known core that maximizes on absorption. 
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 1, 12, and dependents thereof would be allowable upon overcoming the double patenting rejection(s) set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 1, 12, or dependents thereof.
As Applicant points out in the arguments dated 11/26/2018 of parent application 14/290420, the claims overcome Zhou (US 20070142801) by reciting a density of no greater than 0.89.  
Examiner notes that, in making such arguments, Applicant additionally cites Wang (US 20030096896).  Like Zhou, Wang represents the closest art of record.  Wang discloses a propylene-based single-site catalyzed first polymer, as well as a propylene-based second polymer having an Mw between 100,000 to 400,000 and a density no greater than 0.89 (see [0012, 0031]).  However, Wang never discloses the Mw of the first syndiotactic polymer, and it appears that the recited mass flow rates of 20 – 500 [0043] do not necessarily correspond to an Mw between 30,000 and 75,000 (See Tse, US 20130225752, Tables 1 and 2, in which a propylene -based polymer having an MFR as high as 1000 still corresponds to an Mw above 75,000).  Further complicating the reference, Wang does not disclose Applicant’s claimed percentages of first and second polymers and their associated Mws with sufficient specificity (see [0031]).  
The Examiner additionally points his attention to Yang (US 5539056).  Yang discloses a first and second polypropylene-based polymer in which the first polymer is single-site catalyzed and the second polymer is amorphous, likely having a density within Applicant’s claimed range.  Yang discloses these polymers as a simple blend, and therefore does not disclose Applicant’s claimed ranges (see Table 1; in fact, as illustrated in claim 1, the blend preferably comprises more of the second amorphous polymer).  Moreover, while Yang discloses that the crystalline (single-site catalyzed) polymer has a lower Mw, this Mw may range well about 75,000 (see claim 3).  As such, based on the teachings found in Yang, there would be no ostensible benefit in modifying the Mw of the first polymer of Wang within Applicant’s claimed range.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799